As filed with the Securities and Exchange Commission on February 11, 2015 1933 Act Registration No.333-167073 1940 Act Registration No.811-22417 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No.36 [X] and/or Registration Statement Under the Investment Company Act of 1940 [] Amendment No.37 [X] Destra Investment Trust (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (630) 241-4200 Rick Grove Destra Investment Trust One North Wacker, 48th Floor Chicago, Illinois 60606 (Name and Address of Agent for Service) Copy to: Morrison Warren, Esq. Chapman and CutlerLLP 111 West Monroe Street Chicago, Illinois 60603 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph(b) [] on pursuant to paragraph(b) [] 60 days after filing pursuant to paragraph(a)(1) [ ] on (date) pursuant to paragraph(a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Registration Statement relates to the Destra Dividend Total Return Fund, a series of the Registrant. Signatures Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Chicago, and State of Illinois, on the 11th day of February, 2015. Destra Investment Trust By: /s/ Derek Mullins Derek Mullins Chief Financial Officer & Treasurer Pursuant to the requirements of the Securities Act, this post-effective amendment to the registration statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date Nicholas Dalmaso* Chief Executive Officer, Chairman, President General Counsel and Trustee } } John S. Emrich* Trustee } By /s/ Derek Mullins } Derek Mullins Attorney-In-Fact Michael S. Erickson* Trustee } February 11, 2015 } James Bernard Glavin* Trustee } * An original power of attorney authorizing Derek Mullins and Rick Grove to execute this registration statement, and amendments thereto, for each of the trustees of the Registrant on whose behalf this registration statement is filed, has been executed and has previously been filed with the Securities and Exchange Commission and is incorporated by reference herein. Index to Exhibits Risk/return summary in interactive data format
